Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims 1-27 have been considered but are moot because the arguments do not apply to the new secondary and tertiary references used in the current rejection based upon Applicant’s amendments to the claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “said first printed circuit board engages a step of the stepped shape to locate and support said first printed circuit board” (claims 1, 19, and 24) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because in amended fig. 4, “20, 34” should be “20”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
a.	para. [0019], lines 5-6, “a cutout or hole” should be “a cutout or hole 20”; and
b.	para. [0019], line 9,  “a notch 20,34” should be “a cutout 34”. 
Appropriate correction is required.
Claim Objections
Claims 5, 6, and 19-27 are objected to because of the following informalities:
a.	Claim 5, lines 2-3 requires “said first printed circuit board partially circumscribing the cutout.”  Since the claims use the transitional phrase ”comprising”, can the first printed circuit board fully circumscribe the cutout which would include the claimed “partially circumscribing the cutout” or should the claim limitation be interpreted as “only partially circumscribing the cutout”?
b.	Claim 19, lines 16 and 27, “heat” should be “the heat” having antecedence in line 15;
c.	Claim 24, line 16 has “a cutout at said first circuit board” and claims 5, line 2; claim 7, line 2 and claim 19, line 12, “a cutout through said first circuit board”.  Is the use of “through” in claims 5 and 7, and 19 purposely different from “at” of claim 24? and
d.	Claim 24, lines 16 and 27, “heat” should be “the heat” having antecedence in line 15.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4,7-13, 15-18, 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2015/0254911), Yokozuka (WO 2004/112129) and Loiselet (US 8,278,559).
Regarding claim 1, Kimura discloses (Fig.1-2 and 4) a radar device (Fig.1) for a vehicular sensing system ([0027]), said radar device comprising: a housing (51 and 52 in combination) having a front housing portion (52) and a metallic rear housing portion ([0053]: 51), wherein said front housing portion and said metallic rear housing portion are joined together to establish a cavity (cavity formed inside 51 and 52); a first printed circuit board (10) and a second printed circuit board (30) disposed in the cavity of said housing, wherein said second printed circuit board is electrically connected to said first printed circuit board (10 and 30 are electrically connected through C13 and C31); wherein said first printed circuit board has an electrical connector (C11) for electrically connecting said radar device to a wire harness (N) of a vehicle (41) when said radar device is disposed at the vehicle; wherein said second printed circuit board has circuitry (circuitry connected to 30) disposed thereat, and wherein the circuitry generates heat (heat generated by circuitry connected to 30) when said radar device is operating; and said metallic rear housing portion (51) to dissipate ¶[0053], ll. 1-4) the heat from said radar device.  Kimura fails to disclose said first printed circuit board has an aperture therethrough; wherein said metallic rear housing portion has a thermally conductive element extending into the cavity from a rear wall of said metallic rear housing portion; wherein said thermally conductive element extends through said aperture of said first printed circuit board and is thermally coupled at said second printed circuit board, and wherein said thermally conductive element comprises a stepped shape with a cross dimension at said rear wall of said metallic rear housing portion that is larger than the cross dimension at said second printed circuit board, and wherein said first printed circuit board engages a step of the stepped shape to locate and support said first printed circuit board; and wherein said thermally conductive element conducts the heat generated by the circuitry of said second printed circuit board to said rear wall of said metallic rear housing portion to dissipate the heat from said radar device.  Yokozuka teaches said first printed circuit board (fig. 8, 15) has an aperture (43) therethrough; wherein said metallic (¶[0024], aluminum) rear housing portion (27 [¶[0024], not shown lid would be front housing portion]) has a thermally conductive element (29) extending into the cavity (fig. 8, inside of 27) from a rear wall (fig. 8, bottom of 27) of said metallic rear housing portion; wherein said thermally conductive element extends through (see fig. 8) said aperture of said first printed circuit board and is thermally coupled (see fig. 8) at said second printed circuit board (11), and wherein said thermally conductive element comprises a rectangular shape (see fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Byun with the housing/thermally conductive element of Yokozuka for the purpose of “improv[ing] the heat radiation property of an electronic device” when an electronic device is mounted on an interposer substrate.   Kimura and Yokozuka fail to disclose said first printed circuit board has an aperture therethrough; wherein said thermally conductive element extends through said aperture of said first printed circuit board and is thermally coupled at said second printed circuit board, and wherein said thermally conductive element comprises a stepped shape with a cross dimension at said rear wall of said metallic rear housing portion that is larger than the cross dimension at said second printed circuit board, and wherein said first printed circuit board engages a step of the stepped shape to locate and support said first printed circuit board; and wherein said thermally conductive element conducts the heat generated by the circuitry of said second printed circuit board to said rear wall of said metallic rear housing portion to dissipate the heat from said radar device.  Loiselet teaches said first printed circuit board (fig. 2, 8) has an aperture (11) therethrough; wherein said thermally conductive element (12,14) extends through said aperture of said first printed circuit board and is thermally coupled (using 6) at said second printed circuit board (5), and wherein said thermally conductive element comprises a stepped shape (see fig. 2, steps are surface of 12 against 8 and top of 14) with a cross dimension at said rear wall of said metallic (col. 2, l. 38) rear portion (fig. 2, portion of 9 against bottom of 8) that is larger than the cross dimension (fig. 2, width of 14) at said second printed circuit board, and wherein said first printed circuit board engages a step (see fig. 2) of the stepped shape to locate and support said first printed circuit board; and wherein said thermally conductive element conducts (13) the heat generated by the circuitry (3) of said second printed circuit board to said rear of (fig. 2, widest portion of 9) said metallic rear housing portion to dissipate (13) the heat from said device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Byun and Yokozuka with the stepped-shaped thermally conductive element of Loiselet for purpose of bonding the first PCB to the metallic rear portion to allow heat to be transferred directly from the first PCB (col. 2, ll. 37-39).
Regarding claim 24, Kimura discloses (Fig.1-2 and 4) a radar device (Fig.1) for a vehicular sensing system ([0027]), said radar device comprising: a housing (51 and 52 in combination) having a front housing portion (52) and a metallic rear housing portion ([0053]: 51), wherein said front housing portion and said metallic rear housing portion are joined together to establish a cavity (cavity formed inside 51 and 52); a first printed circuit board (10) and a second printed circuit board (30) disposed in the cavity of said housing, wherein said second printed circuit board is electrically connected to said first printed circuit board (10 and 30 are electrically connected through C13 and C31); wherein said first printed circuit board has an electrical connector (C11) for electrically connecting said radar device to a wire harness (N) of a vehicle (41) when said radar device is disposed at the vehicle; wherein said second printed circuit board has circuitry (circuitry connected to 30) disposed thereat, and wherein the circuitry generates heat (heat generated by circuitry connected to 30) when said radar device is operating; wherein the circuitry generates heat when said radar device is operating comprises a data processor chip (31) and said metallic rear housing portion comprises a plurality of heat dissipating elements (¶[0053] l. 3 and figs. 3 and 4) protruding from an outermost surface of said rear wall to enhance heat dissipation at said rear wall of said metallic rear housing portion.  Kimura fails to disclose said first printed circuit board has an aperture therethrough, the aperture comprising a cutout at said first printed circuit board with said first printed circuit board at least partially circumscribing the cutout; wherein said metallic rear housing portion has a metallic thermally conductive element extending into the cavity from a rear wall of said metallic rear housing portion; wherein said metallic thermally conductive element extends through said aperture of said first printed circuit board and is thermally coupled at said second printed circuit board, and wherein said metallic thermally conductive element comprises a stepped shape with a cross dimension at said rear wall of said metallic rear housing portion that is larger than the cross dimension at said second printed circuit board, and44235831.1InventorWilhelm Johann Wolfgang WOhlteSerial No.16/662,205 Page8wherein said first printed circuit board engages a step of the stepped shape to locate and support said first printed circuit board; and wherein said metallic thermally conductive element conducts heat generated by the circuitry of said second printed circuit board to said rear wall of said metallic rear housing portion to dissipate the heat from said lidar device.  Yokozuka teaches said first printed circuit board (fig. 8, 15) has an aperture (43) therethrough, the aperture through said first printed circuit board comprises a cutout (43) at said first printed circuit board with said first printed circuit board at least partially circumscribing (see fig. 8) the cutout; wherein said metallic (¶[0024], aluminum) rear housing portion (27 [¶[0024], not shown lid would be front housing portion]) has a thermally conductive element (29) extending into the cavity (fig. 8, inside of 27) from a rear wall (fig. 8, bottom of 27) of said metallic rear housing portion; wherein said thermally conductive element extends through (see fig. 8) said aperture of said first printed circuit board and is thermally coupled (see fig. 8) at said second printed circuit board (11), and wherein said thermally conductive element comprises a rectangular shape (see fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Byun with the housing/thermally conductive element of Yokozuka for the purpose of “improv[ing] the heat radiation property of an electronic device” when an electronic device is mounted on an interposer substrate.   Kimura and Yokozuka fail to disclose said thermally conductive element extends through said aperture of said first printed circuit board and is thermally coupled at said second printed circuit board, and wherein said thermally conductive element comprises a stepped shape with a cross dimension at said rear wall of said metallic rear housing portion that is larger than the cross dimension at said second printed circuit board, and wherein said first printed circuit board engages a step of the stepped shape to locate and support said first printed circuit board; and wherein said thermally conductive element conducts the heat generated by the circuitry of said second printed circuit board to said rear wall of said metallic rear housing portion to dissipate the heat from said radar device.  Loiselet teaches said first printed circuit board (fig. 2, 8) has an aperture (11) therethrough; wherein said thermally conductive element (12,14) extends through said aperture of said first printed circuit board and is thermally coupled (using 6) at said second printed circuit board (5), and wherein said thermally conductive element comprises a stepped shape (see fig. 2, steps are surface of 12 against 8 and top of 14) with a cross dimension at said rear wall of said metallic (col. 2, l. 38) rear portion (fig. 2, portion of 9 against bottom of 8) that is larger than the cross dimension (fig. 2, width of 14) at said second printed circuit board, and wherein said first printed circuit board engages a step (see fig. 2) of the stepped shape to locate and support said first printed circuit board; and wherein said thermally conductive element conducts (13) the heat generated by the circuitry (3) of said second printed circuit board to said rear of (fig. 2, widest portion of 9) said metallic rear housing portion to dissipate (13) the heat from said device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kimura and Yokozuka with the stepped-shaped thermally conductive element of Loiselet for purpose of bonding the first PCB to the metallic rear portion to allow heat to be transferred directly from the first PCB (col. 2, ll. 37-39).  
 Regarding claims 2, 4, 17, and 18, Kimura further teaches the circuitry that generates heat when said radar device is operating comprises a data processor chip (31) (claim 2) and the circuitry comprises a radar sensor (sensors connected to 2b and 17) comprising transmitting antennas and receiving antennas ([0028]: 2b and [0073]: 17) (2b and 17 are at least indirectly provided on 30 because the sensors, circuitry, and PCB are all connected together) (claim 4), said metallic rear housing portion comprises a plurality of heat dissipating elements (¶[0053] l. 3 and figs. 3 and 4) protruding from an outermost surface of said rear wall to enhance heat dissipation at said rear wall of said metallic rear housing portion (claim 17) and said metallic rear housing portion is formed of aluminum ¶([0053]: 51 is formed of aluminum) (note that Yokozuka also teaches said metallic rear housing portion is formed of aluminum in ¶[0024]) (claim 18).
	Regarding claims 7 and 8, Kimura discloses the claimed invention except for the aperture through said first printed circuit board comprises a cutout through said first printed circuit board with said first printed circuit board fully circumscribing the cutout.  Yokozuka teaches the aperture through said first printed circuit board comprises a cutout (43) through said first printed circuit board with said first printed circuit board fully circumscribing (see fig. 8) the cutout (claim 7) and the cutout is inboard (see fig. 8) of a periphery (fig. 8, left & right sides of 15) of said first printed circuit board. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Byun with the housing/thermally conductive element of Yokozuka for the purpose of “improv[ing] the heat radiation property of an electronic device” when an electronic device is mounted on an interposer substrate.   
	Regarding claims 9-11 and 26, Kimura discloses the claimed invention except for said thermally conductive element is thermally coupled at said second printed circuit board via a thermally conductive material.  Yokozuka teaches said thermally conductive element is thermally coupled at said second printed circuit board via a thermally conductive material (31 and ¶[0030]) (claims 9 and 26), the thermally conductive material comprises a thermally conductive pliable material (31 and ¶[0030]) (claim 10) and the thermally conductive material comprises a thermally conductive paste (31 and ¶[0030]) (claim 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kimura with the thermally conductive material of Yokozuka for the purpose of increasing heat transfer between second printed circuit board and thermally conductive element, is thermally coupled at said second printed circuit board via a thermally conductive material in order to increase heat transfer and reduce thermal resistance between the second printed circuit board and the thermally conductive element due to the thermally conductive material establishing an improved thermal interface between the second circuit board and the thermally conductive element.
	Regarding claims 12 and 13, Kimura discloses the claimed invention except for said thermally conductive element comprises a cylindrically-shaped element.  Yokozuka teaches said thermally conductive element comprises a cylindrically-shaped element (¶[0065] (claim 12) and said thermally conductive element comprises a rectangular-shaped element (¶[0065]) (claim 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the thermally conductive element such that it has a desired shape, in order to allow for deviations in shapes that result, for example, from manufacturing since a change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).
	Regarding claims 15 and 18, Kimura discloses the claimed invention except for said thermally conductive element comprises a metallic thermally conductive element.  Yokozuka teaches said thermally conductive element comprises a metallic thermally conductive element (¶[0042), aluminum) (claim 15) and .  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to for the thermally conductive element to be made of an economical good thermally conducting material such as metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 16 and 27, Kimura discloses the claimed invention except for said thermally conductive element is formed as an integral part of said metallic rear housing portion.  Yokozuka teaches said thermally conductive element is formed as an integral part (see fig. 8) of said metallic rear housing portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Byun with the housing/thermally conductive element of Yokozuka for the purpose of “improv[ing] the heat radiation property of an electronic device” when an electronic device is mounted on an interposer substrate.    
Claims 3, 5, 6, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2015/0254911), Yokozuka (WO 2004/112129), Loiselet (US 8,278,559) and Byun (US 2016/0086917).
	Regarding claims 3 and 25, Kimura, Yokozuka and Loiselet fail to disclose said thermally conductive element thermally couples to the data processor chip of said second printed circuit board.  Byun teaches said thermally conductive element thermally couples to the data processor chip (125) of said second printed circuit board (fig. 1B, 100, ¶[0068], 150 thermally couples to 125).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Byun, Yokozuka and Loiselet with the data processor chip of Bunn such that said thermally conductive element thermally couples to the data processor chip for reliable operation of data processor chip. 
	Regarding claims 5 and 6, Kimura, Yokozuka and Loiselet fail to disclose the aperture through said first printed circuit board comprises a cutout through said first printed circuit board with said first printed circuit board partially circumscribing the cutout.  Byun teaches (Fig.6) the aperture (aperture in 300 formed by the height and depth of 150c into 300) through said first printed circuit board (300) comprises a cutout (cutout in 300 formed by the cutout of 150c on the surface of 300) through said first printed circuit board with said first printed circuit board partially circumscribing the cutout (300 partially circumscribes the cutout because the cutout partially cuts into 300) (claim 5) and the cutout comprises a notch (notch formed by the aperture and the cutout into 300) extending inboard from a peripheral region (peripheral region of 300 where 150c extends into) of said first printed circuit board (claim 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the device of Byun, Yokozuka and Loiselet with the cutout of Byun such that the aperture through said first printed circuit board comprises a cutout through said first printed circuit board in order to utilize a plurality of thermally conductive elements to dissipate heat from different desired locations on each printed circuit board, and thus provide a more modular cooling system (i.e., providing a more customizable cooling arrangement based on a user desired specification).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2015/0254911), Yokozuka (WO 2004/112129), Loiselet (US 8,278,559) and Barth (WO 2006/109206)
	Kimura, Yokozuka and Loiselet disclose the claimed invention except for said thermally conductive element comprises a conically-shaped element.   Barth teaches said thermally conductive element comprises a conically-shaped element (see fig. 2 and p. 6, l. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the thermally conductive element such that it has a desired shape, in order to allow for deviations in shapes that result, for example, from manufacturing since a change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).
Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2015/0254911), Yokozuka (WO 2004/112129), Loiselet (US 8,278,559) and Maki (US 2020/0219836).
Regarding claim 19, Kimura discloses (Fig.1-2 and 4) a radar device (Fig.1) for a vehicular sensing system ([0027]), said radar device comprising: a housing (51 and 52 in combination) having a front housing portion (52) and a metallic rear housing portion ([0053]: 51), wherein said front housing portion and said metallic rear housing portion are joined together to establish a cavity (cavity formed inside 51 and 52); a first printed circuit board (10) and a second printed circuit board (30) disposed in the cavity of said housing, wherein said second printed circuit board is electrically connected to said first printed circuit board (10 and 30 are electrically connected through C13 and C31); wherein said first printed circuit board has an electrical connector (C11) for electrically connecting said radar device to a wire harness (N) of a vehicle (41) when said radar device is disposed at the vehicle; wherein said second printed circuit board has circuitry (circuitry connected to 30) disposed thereat, and wherein the circuitry generates heat (heat generated by circuitry connected to 30) when said radar device is operating; wherein the circuitry generates heat when said radar device is operating comprises a data processor chip (31).  Kimura fails to explicitly disclose said lidar device comprising: wherein said first printed circuit board has an aperture therethrough, the aperture comprising a cutout through said first printed circuit board with said first printed circuit board at least partially circumscribing the cutout; wherein said metallic rear housing portion has a metallic thermally conductive element extending into the cavity from a rear wall of said metallic rear housing portion; wherein said metallic thermally conductive element extends through said aperture of said first printed circuit board and is thermally coupled at said second printed circuit board, and wherein said metallic thermally conductive element comprises a stepped shape with a cross dimension at said rear wall of said metallic rear housing portion that is larger than the cross dimension at said second printed circuit board, and44235831.1InventorWilhelm Johann Wolfgang WOhlteSerial No.16/662,205 Page8wherein said first printed circuit board engages a step of the stepped shape to locate and support said first printed circuit board; and wherein said metallic thermally conductive element conducts heat generated by the circuitry of said second printed circuit board to said rear wall of said metallic rear housing portion to dissipate the heat from said lidar device.  Yokozuka teaches said first printed circuit board (fig. 8, 15) has an aperture (43) therethrough, the aperture through said first printed circuit board comprises a cutout (43) through said first printed circuit board with said first printed circuit board at least partially circumscribing (see fig. 8) the cutout; wherein said metallic (¶[0024], aluminum) rear housing portion (27 [¶[0024], not shown lid would be front housing portion]) has a thermally conductive element (29) extending into the cavity (fig. 8, inside of 27) from a rear wall (fig. 8, bottom of 27) of said metallic rear housing portion; wherein said thermally conductive element extends through (see fig. 8) said aperture of said first printed circuit board and is thermally coupled (see fig. 8) at said second printed circuit board (11), and wherein said thermally conductive element comprises a rectangular shape (see fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Byun with the housing/thermally conductive element of Yokozuka for the purpose of “improv[ing] the heat radiation property of an electronic device” when an electronic device is mounted on an interposer substrate.   Kimura and Yokozuka fail to disclose a lidar device; and wherein said thermally conductive element extends through said aperture of said first printed circuit board and is thermally coupled at said second printed circuit board, and wherein said thermally conductive element comprises a stepped shape with a cross dimension at said rear wall of said metallic rear housing portion that is larger than the cross dimension at said second printed circuit board, and wherein said first printed circuit board engages a step of the stepped shape to locate and support said first printed circuit board; and wherein said thermally conductive element conducts the heat generated by the circuitry of said second printed circuit board to said rear wall of said metallic rear housing portion to dissipate the heat from said radar device.  Loiselet teaches said first printed circuit board (fig. 2, 8) has an aperture (11) therethrough; wherein said thermally conductive element (12,14) extends through said aperture of said first printed circuit board and is thermally coupled (using 6) at said second printed circuit board (5), and wherein said thermally conductive element comprises a stepped shape (see fig. 2, steps are surface of 12 against 8 and top of 14) with a cross dimension at said rear wall of said metallic (col. 2, l. 38) rear portion (fig. 2, portion of 9 against bottom of 8) that is larger than the cross dimension (fig. 2, width of 14) at said second printed circuit board, and wherein said first printed circuit board engages a step (see fig. 2) of the stepped shape to locate and support said first printed circuit board; and wherein said thermally conductive element conducts (13) the heat generated by the circuitry (3) of said second printed circuit board to said rear of (fig. 2, widest portion of 9) said metallic rear housing portion to dissipate (13) the heat from said device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kimura and Yokozuka with the stepped-shaped thermally conductive element of Loiselet for purpose of bonding the first PCB to the metallic rear portion to allow heat to be transferred directly from the first PCB (col. 2, ll. 37-39).  Kimura, Yokozuka and Loiselet fail to disclose a lidar device.  Maki teaches (figs. 23-24) that the radar device (7420) may be a lidar device ([0231]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radar device of Kimura, Yokozuka and Loiselet with the lidar device of Maki in order to utilize a detection system that has a high level of accuracy for 3D mapping with a high resolution compared to radar that has a lateral resolution limited by the size of the antenna.
Regarding claim 20, Kimura discloses the claimed invention except for said thermally conductive element is thermally coupled at said second printed circuit board via a thermally conductive paste.  Yokozuka teaches said thermally conductive element is thermally coupled at said second printed circuit board via a thermally conductive paste (31 and ¶[0030]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kimura with the thermally conductive material of Yokozuka for the purpose of increasing heat transfer between second printed circuit board and thermally conductive element, is thermally coupled at said second printed circuit board via a thermally conductive material in order to increase heat transfer and reduce thermal resistance between the second printed circuit board and the thermally conductive element due to the thermally conductive material establishing an improved thermal interface between the second circuit board and the thermally conductive element.
Regarding claim 21, Kimura discloses the claimed invention except for said thermally conductive element is formed as an integral part of said metallic rear housing portion.  Yokozuka teaches said thermally conductive element is formed as an integral part (see fig. 8) of said metallic rear housing portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Byun with the housing/thermally conductive element of Yokozuka for the purpose of “improv[ing] the heat radiation property of an electronic device” when an electronic device is mounted on an interposer substrate.   
 Regarding claim 22, Kimura further teaches said metallic rear housing portion comprises a plurality of heat dissipating elements (¶[0053] l. 3 and figs. 3 and 4) protruding from an outermost surface of said rear wall to enhance heat dissipation at said rear wall of said metallic rear housing portion.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2015/0254911), Yokozuka (WO 2004/112129), Loiselet (US 8,278,559), Maki (US 2020/0219836) and Byun (US 2016/0086917).
	Kimura, Yokozuka, Loiselet and Mika fail to disclose said thermally conductive element thermally couples to the data processor chip of said second printed circuit board.  Byun teaches said thermally conductive element thermally couples to the data processor chip (125) of said second printed circuit board (fig. 1B, 100, ¶[0068], 150 thermally couples to 125).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Byun, Yokozuka, Loiselet and Mika with the data processor chip of Bunn such that said thermally conductive element thermally couples to the data processor chip for reliable operation of data processor chip. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,490,161, 6,580,611, 6,807,061, 7,072,185, 7,268,425, 7,289,328, 7,456,047, 7,646,093, 7,932,596, 9,059,127, 9,190,399, 9,209,141, 9,252,101, 9,935,058, 10,076,063, 10,553,544, 11,049,819, 2011/0248389 and 2022/0078944 disclose a thermally conductive element through a first printed circuit board in order to thermally couple to a second printed circuit board.  US 9,292,981 and 9,564,417 are the issued patents of references cited in the instant action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  10/6/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835